Citation Nr: 0103953	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than February 26, 
1998, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1970.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The veteran requested a personal hearing before the RO on his 
September 1999 substantive appeal.  He withdrew the request 
by correspondence received in January 2000; the Board will 
therefore proceed with adjudication of the claim.


FINDINGS OF FACT

1.  The veteran submitted a claim of entitlement to service 
connection for hearing loss in September 1970.

2.  A diagnosis was rendered in April 1971 for tinnitus 
aurium constant, with high frequency perceptive loss, left 
ear, and a history of acoustic trauma.

3.  The rating schedule was amended in March 1976 to allow 
for service connection for tinnitus as the result of acoustic 
trauma, in addition to head injury or concussion.

4.  The veteran first submitted a claim for tinnitus in 
February 1999.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than February 26, 1998, for the grant of service connection 
for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.114, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award based on an original claim 
shall be fixed in accordance with the facts found but shall 
not be earlier than the date of receipt of an application 
therefor.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).  However, if the application is received within one 
year from the date of discharge or release from service, the 
effective date of an award for disability compensation to the 
veteran shall be the day following the date of discharge or 
release.  Id.; see also Wright v. Gober, 10 Vet. App. 343, 
346-48 (1997).  Where pension, compensation, or dependency 
and indemnity compensation is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§ 3.114; see also 38 U.S.C.A. § 5110(g).  

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  38 C.F.R. § 3.114(a)(1).  However, 
if a claimant requests review of his claim more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  The 
intent of these provisions was to compensate claimants who 
might have been unaware or less diligent in filing a claim 
for benefits that they were otherwise entitled to by 
enactment of liberalizing legislation.  See McCay v. Brown, 
106 F.3d 1577 (Fed. Cir. 1997) (agreeing with the VA, the 
United States Court of Appeals for the Federal Circuit stated 
that the legislative history surrounding the enactment of 
section 5110(g) was to allow the VA to identify potential 
beneficiaries and apply the provisions of liberalized laws 
without necessity of a potential beneficiary filing post-
enactment claims).

In this case, the veteran suffered an acoustic trauma during 
combat in the Republic of Vietnam resulting in tinnitus.  He 
indicated that he was told that he could not establish a 
compensable rating for tinnitus as the result of acoustic 
trauma when he separated from active duty in September 1970.  
He has now established service connection for tinnitus from 
one year earlier than the date of his claim in February 1999.  
He believes that the effective date for tinnitus should be 
the date of his separation from active duty, or at least from 
the date of the regulatory change in March 1976.

Nevertheless, the regulations do not provide for an effective 
date earlier than the one presently assigned.  In this 
regard, the regulations with regard to tinnitus were 
liberalized in March 1976, to include tinnitus resulting from 
acoustic trauma, in addition to a head trauma or concussion.  
Because the veteran applied for service connection for 
tinnitus more than one year after the effective date of the 
law or VA issue, benefits may only be authorized for one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  Although the Board is cognizant of the 
veteran's arguments that he was informed that he could not 
establish a compensable evaluation for tinnitus due to 
acoustic trauma on separation from active duty, that advice 
was, in fact, correct at the time of his separation.  Because 
he did not submit a tinnitus claim within one year of the 
regulation change in March 1976, the date of the liberalizing 
law is not for application for an effective date for 
tinnitus.  The RO correctly set the effective date one year 
prior to receipt of the claim, as the veteran was not aware 
in filing the claim for benefits resulting from the enactment 
of a liberalizing law.  There is nevertheless no statutory 
authority to authorize an effective date earlier than 
February 26, 1998.  In other words, the intent of 38 C.F.R. 
§ 3.114(a)(3) was to afford the veteran an extra year of 
compensation; there is no statutory authority to authorize an 
effective date prior to that time.  The fact that the veteran 
had a diagnosis in April 1971 of tinnitus aurium constant, 
with high frequency perceptive loss, left ear, and a history 
of acoustic trauma, does not change the fact that he did not 
file his claim within one year of the liberalizing law.  The 
veteran is presumed to have constructive knowledge, and 
because there was no claim filed prior to March 10, 1977, the 
earliest effective date is one year prior to the receipt of 
his tinnitus claim, rather than his separation from active 
duty or the date of the liberalizing law.  Thus, the Board 
finds that the criteria for entitlement to an effective date 
earlier than February 26, 1998, for the grant of service 
connection for tinnitus have not been met.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.114, 3.400.  

The Board also notes that the veteran submitted a claim of 
entitlement to service connection for hearing loss within one 
year of separation from active duty, rather than having had 
submitted an application for tinnitus within a year of active 
duty.  In this regard, the veteran has established a separate 
evaluation for hearing loss, and hearing loss is a separate 
claim from tinnitus.  Thus, although the veteran believes 
that the effective date should be the date of his separation 
from active duty, tinnitus cannot be reasonably construed as 
having been claimed within one year of active duty.  
Likewise, as discussed above, March 1976, the date of the 
liberalizing law, is not the proper date for the effective 
date.  The Board regrets the confusion over the proper 
effective date for service connection for tinnitus, but the 
applicable laws and regulations are unequivocal regarding the 
veteran's claim.


ORDER

An effective date earlier than February 26, 1998, for the 
grant of service connection for tinnitus is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

